                                         Case 4:18-cv-00070-DMR Document 120 Filed 11/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MARIA JESUS ANELLO,
                                   7                                                       Case No. 18-cv-00070-DMR
                                                       Plaintiff,
                                   8
                                                v.                                         ORDER OF CONDITIONAL
                                   9                                                       DISMISSAL
                                        NANCY A. BERRYHILL,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court has been notified of the settlement of this action, and it appears that no issue

                                  14   remains for the court’s determination.

                                  15          IT IS HEREBY ORDERED that this action and all claims asserted herein are DISMISSED

                                  16   with prejudice. In the event that the settlement is not reached, any party may move to reopen the

                                  17   case and the trial will be rescheduled, provided that such motion is filed within 60 days of this

                                  18   order. All scheduled dates, including the trial and pretrial dates, are VACATED.
                                                                                                                ISTRIC
                                  19                                                                       TES D      TC
                                                                                                         TA
                                                                                                                                O

                                  20          IT IS SO ORDERED.
                                                                                                     S




                                                                                                                                 U
                                                                                                   ED




                                                                                                                                  RT


                                                                                                                        DERED
                                                                                               UNIT




                                  21   Dated: November 4, 2020
                                                                                                                O OR
                                                                                                        IT IS S
                                  22                                                    ______________________________________
                                                                                                                                        R NIA



                                                                                        DONNA M. RYU
                                  23                                                    United States Magistrate Judge M. Ryu
                                                                                                NO




                                                                                                                on     na
                                                                                                         Judge D
                                                                                                                                        FO




                                  24
                                                                                                 RT




                                                                                                                                    LI




                                                                                                        ER
                                                                                                   H




                                                                                                                                A




                                  25                                                                                                C
                                                                                                             N                 OF
                                                                                                                 D IS T IC T
                                  26                                                                                   R
                                  27

                                  28
